NOTE: This order is nonprecedential.

  Wniteb ~tate5 Qtourt of ~eal5
      for tbe jfeberal Qtircuit

              OSRAM SYLVANIA, INC.,
                 Plaintiff-Appellant,
                           v.
 AMERICAN INDUCTION TECHNOLOGIES, INC.,
          Defendant-Cross Appellant.


                    2012-1091, -1135


   Appeals from the United States District Court for the
Central District of California in case no. 09-CV-8748,
Judge Manuel L. Real.


                     ON MOTION


                      ORDER
   Osram Sylvania, Inc. moves for leave to substitute
Gregg F. LoCascio as principal counsel and to designate
Steven M. Coyle as of counsel.
   Upon consideration thereof,
   IT Is ORDERED THAT:
OSRAM SYL INC   v. AMER INDUCT TECH                              2

    The motion is granted. Gregg F. LoCascio and Steven
M. Coyle should promptly file entries of appearance with
the new designations.
                                      FOR THE COURT


      JAN 19 2012                     lsI Jan Horbaly
        Date                          Jan Horbaly
                                      Clerk
cc: Glenn W. Trost, Esq.                          FILED
    Gregg F. LoCascio, Esq.               U.S. COURT OF APPEALS FOR
                                             THE FEDERAL CIRCUIT
    Steven M. Coyle, Esq.
s21                                           JAN 1 92012